Citation Nr: 1229461	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-09 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active military service from August 1984 to June 1987.  He had additional service in the Puerto Rico Army National Guard from June 1987 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A July 2007 decision granted the Veteran's claim for service connection for a headache disability and assigned an initial 10 percent rating retroactively effective from December 14, 2006, the date of receipt of this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  He also appealed more recent February and October 2008 decisions denying his claims for service connection for right and left knee disabilities, respectively.

In October 2010, the Board issued a decision increasing the initial rating for his headache disability from 10 to 50 percent, so to the highest possible level under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  However, the Board instead remanded his remaining claims for service connection for right and left knee disabilities to the RO, via the Appeals Management Center (AMC), for further development and consideration - including especially to have documents translated from Spanish into English but, as importantly, for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) his current right knee disability is related or attributable to his military service and, in particular, to the symptoms he had experienced during his service and consequent diagnosis he had received.  And if determined his right knee disability was very likely or as likely as not related to his military service, then an additional medical nexus opinion was needed concerning the likelihood (very likely, as likely as not, or unlikely) his current left knee disability also is attributable to his military service - including especially insofar as whether it is proximately due to, the result of, or aggravated by his right knee disability so as to, in turn, suggest additional entitlement to service connection for his left knee disability on this secondary basis.


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record indicates the disability now affecting the Veteran's right knee is unrelated to his military service, including especially to the symptoms he experienced in service and resultant diagnosis.  The VA compensation examiner that evaluated the Veteran in April 2011, following and as a result of the Board's remand of this claim, concluded the current right knee disability instead is of degenerative origin.

2.  The additional claim concerning his left knee is entirely predicated on the notion that the disability affecting this other knee was caused or exacerbated by the disability affecting his right knee, so secondarily related to his military service.  And since it has been determined that the disability affecting his right knee is not service connected, meaning not related to his military service, it necessarily follows that the disability affecting his left knee is not either.


CONCLUSIONS OF LAW

1.  The current right knee disability is not due to disease or injury incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The current left knee disability is not proximately due to, the result of, or aggravated by a service-connected disability, especially seeing as though it has been determined the right knee disability is not service connected.  38 C.F.R. § 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

To this end, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1), as well as the requirements of Dingess, was sent to the Veteran in December 2007, prior to initially adjudicating his claim for service connection for a right knee disability in February 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He also was provided another letter in September 2008 concerning his claim for service connection for a left knee disability, so also prior to initially adjudicating this additional claim in October 2008.  The letters informed him of the evidence required to substantiate these claims, of his and VA's respective responsibilities in obtaining this supporting evidence, and of the "downstream" disability rating and effective date elements of these claims.  He therefore has received all required VCAA notice concerning his claims.

VA also fulfilled its duty to assist him with these claims by obtaining all potentially relevant evidence that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  His service treatment records (STRs) and all identified and available post-service VA and  private treatment records were obtained and, where necessary, translated from Spanish into English and associated with the claims file for consideration.  He also provided lay statements from him and others, including a fellow service member.

As well, the Veteran was provided VA compensation examinations in February 2008 and April 2011.  That more recent evaluation was following and as a direct result of the Board remanding these claims in October 2010 for a medical nexus opinion concerning the etiology of his right knee disability, particularly in terms of whether it is related or attributable to his military service and, specifically, to his right knee complaints and diagnosis in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And since that VA examiner disassociated all current right knee disability from service, this in turn negated the need to also comment on the etiology of the left knee disability since the claim concerning this other knee is entirely predicated on the notion that it is secondarily related to the Veteran's military service by way of his right knee disability.  So the results of those VA compensation examinations and opinion obtained are responsive to this determinative issue of causation.  Moreover, in obtaining this necessary medical nexus opinion and having the identified records translated from Spanish into English, there was compliance with the Board's October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant the right to compliance with the remand orders as a matter of law).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing situations when there instead need only be "substantial", not "exact", compliance with remand directives).

Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of these claims may proceed without prejudicing the Veteran.  That is to say, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II.  Analysis

In his September 2007 statement, the Veteran asserted that he has a right knee disability that began during his military service and has worsened since.

Service connection is granted if the evidence shows a current disability resulted from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2011).  Stated somewhat differently, to establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Certain chronic conditions, including degenerative joint disease (i.e., arthritis), will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

But if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements may be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 


In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97. 

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In an August 2008 statement, the Veteran asserted that his left knee disability is attributable to his right knee disability, so he is claiming entitlement to secondary service connection for his left knee disability.

Service connection is permissible on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case at hand.  As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  See, too, Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  And see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The report of the Veteran's February 2008 VA compensation examination provides right knee diagnoses of degenerative joint disease, patellofemoral pain syndrome, and chronic torn anterior cruciate ligament (ACL).  Consequently, the determinative issue is whether any of this right knee disability he now has is somehow attributable to his military service or, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The Veteran specifically attributes his current right knee disability to an injury to this knee during his active duty (AD) service from August 1984 to June 1987 (so not during his subsequent service in the National Guard from June 1987 to January 1993, which included additional service on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA)).  His STRs concerning his AD service show he received treatment in November 1986 for right knee pain for 2-3 months, related to his jumping off a truck.  The treatment note further provides he reported twisting his knee again, one month prior, and having symptoms including swelling, popping, giving way, pain walking up and down stairs, and pain under his knee cap.  The diagnosis was retropatellar pain syndrome (RPPS).  So there is competent medical evidence confirming the Veteran injured his right knee during his AD service, as he alleges, and that he resultantly was seen and evaluated for consequent complaints that included pain in this knee.  The Board therefore need not assess the competency or credibility of his lay statements concerning that injury, complaints, and treatment in service, or that of his fellow service member who submitted a statement further attesting to this, because the injury, complaints and treatment in service are established by the STRs.  In other words, the Board does not dispute the Veteran injured this knee while in service and that he resultantly was seen and evaluated for his consequent complaints of pain, etc., in this knee.  It is not enough, however, merely to have injured this knee while in service and have complained about it and been seen or evaluated; rather, there also has to be chronic (i.e., permanent) residual disability, so disability resulting from that injury in service that still exists to this day or that at least did when filing this claim.

Following his complaints and treatment for his right knee in November 1986, the Veteran was able to continue serving on AD in the military until June 1987, so for several more months, and he had additional service after that in the Puerto Rico Army National Guard, on ACDUTRA and INACDUTRA, which lasted for several more years until January 1993.  And at no time during those subsequent years of service, whether on AD, ACDUTRA, or INACDUTRA, did he have further complaints about his right knee.  Chronicity (permanency) of disease or injury in service therefore has not been shown or is at least legitimately questionable, in turn requiring a showing of continuity of symptomatology since service to support the claim of a causal relationship between any current right knee disability and that injury in service.  And although, as explained, establishing this necessary linkage does not require medical nexus evidence since the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for these symptoms, the fact remains that, because it would not necessarily follow that there is a relationship between any present right knee disability and the continuity of symptomatology demonstrated since service (even if shown), supporting medical evidence is required to establish this relationship unless it is one as to which a lay person's observation is competent.  In this particular instance, it is not because the type of right knee disability the Veteran has, as reflected by his several diagnoses, is not the type that readily lends itself to mere lay comment regarding its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease or rheumatic fever).  So there has to be medical nexus evidence supporting his claim, which unfortunately there simply is not; the medical evidence, instead, weighs against his claim.

As concerning this purported relationship between the symptoms and diagnosis the Veteran received in service and his current right knee disability, the report of his February 2008 VA compensation examination contains an opinion indicating his present right knee disability is less likely than not caused by or a result of his right knee injury in service.  The examiner reasoned that the Veteran had just acute and transitory knee pain in service that responded well to medical treatment, so seemingly resolved even prior to his discharge.  The report of this examination further indicates that the Veteran's relevant treatment records, including those in his claims file, were reviewed, and that the opinion was provided in conjunction with an objective clinical examination of him.

Turns out, however, that February 2008 VA compensation examiner did not have the opportunity to review all of the relevant evidence of record.  So following the translation of a number of additional documents from Spanish into English, and following the Board's October 2010 remand of this claim, the Veteran was provided another VA compensation examination in April 2011 for additional medical comment concerning the etiology of his current right knee disability and its claimed relationship with the injury to this knee during his AD military service.  The report of this April 2011 VA compensation examination again concludes that his current right knee disability is less likely than not caused by or a result of his right knee injury in service.  The examiner, a different examiner than the examiner who rendered the February 2008 VA opinion, reasoned that, during military service, the Veteran was diagnosed with patellar femoral syndrome for which he was treated with over-the-counter medication, rest, and strengthening exercising, as opposed to his current right knee disability that is of degenerative origin.  So this examiner cited another cause of the current right knee disability that, in his assessment, has nothing to do with the Veteran's military service and, in particular, the injury he sustained to this knee during his AD service.  The report of this examination also indicates the Veteran's relevant treatment records, including those in his claims file, were reviewed (so considered), and that the opinion was provided in conjunction with an objective clinical examination of him.

Thus, even though the Veteran has established he has a right knee disability, it has not been attributed to his military service and, in particular, to his right knee injury and complaints in service, in 1986.  Hence, he has not established the required cause-and-effect correlation between his present right knee disability and the injury to this knee during his AD service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The VA compensation examiner's April 2011 opinion, as well as to a somewhat lesser extent the prior opinion in February 2008, was rendered only after review of all relevant evidence of record, including concerning the right knee injury in service and the complaints the Veteran had and treatment he received in the aftermath of that injury.  So the opinion considered his specific facts and circumstances.  Thus, the opinion constitutes compelling evidence against this claim of entitlement to service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

There has been no challenge to the competency or credibility of this examiner's unfavorable medical opinion.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.).  Indeed, this examiner's opinion is unrefuted by any other medical evidence in the file.  Having said that, the Board also realizes the Veteran is certainly competent to proclaim having experienced relevant symptoms during and since service, such as right knee pain.  See Barr, 21 Vet. App. 303, at 310.  But his lay testimony concerning this, while competent, also has to be credible to ultimately have probative value.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service, here, 20 years after the Veteran's separation from AD service, as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  In this regard, it is significant that the Veteran received both VA and private treatment during the many intervening years between his separation from AD service in 1987 and his first complaint of right knee pain during VA treatment in October 2007, and on no occasion during that intervening treatment did he ever reference experiencing right knee pain, certainly not on a continual basis, including as a result or residual of the injury he had sustained to this knee during his AD service in 1986.  Thus, his assertions of continuity of symptomatology since that service are not credible and, thus, have no probative value.


Accordingly, given the unfavorable February 2008 and April 2011 VA examiner's opinions, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a right knee disability.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Moreover, as the Board has determined that service connection is not warranted for the right knee disability, analysis of whether the Veteran's left knee disability is proximately due to, the result of, or chronically aggravated by his right knee disability, so secondarily related to his military service by way of this disability, is unnecessary inasmuch as this precipitating or underlying right knee disability, itself, has not been attributed to his military service, so is not a service-connected disability.  He is only service connected at the moment for a left eyelid injury and associated residuals, including headaches.  And he has not asserted that his left knee disability was caused or aggravated by this service-connected disability, only instead by his right knee disability, nor has he alternatively asserted that his left knee disability was directly or presumptively incurred in service.  The Board therefore must also deny his derivative left knee disability claim.


ORDER

The claim for service connection for a right knee disability is denied. 

The claim for service connection for a left knee disability, including as secondary to a service-connected disability, also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


